Citation Nr: 1452523	
Decision Date: 11/28/14    Archive Date: 12/02/14

DOCKET NO.  09-45 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under 
38 U.S.C.A. § 1318.

3.  Entitlement to non-service-connected death pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran was in missing status from February 1943 to March 1945 and he had recognized guerilla service from March 1945 to September 2, 1945.  He also had Regular Philippine Army service from September 3, 1945 to September 5, 1945.  He died in April 1988.  The appellant is his surviving spouse.

At the outset the Board notes that the instant matter has a confusing procedural history which it will discuss to clarify the issues on appeal.  In an April 1990 rating decision, VA denied service connection for cause of death.  No further evidence was received and no action was taken by the appellant until August 1998 when she filed a DIC request.  In a September 1998 administrative decision, the RO found that the appellant was not entitled to non-service-connected death pension benefits.

In August 2005, the appellant again filed for DIC benefits.  Based upon the August 2005 claim, in rating decisions dated March and April 2006, the RO again denied service connection for cause of death.  Neither decision addressed the need for new and material evidence to reopen the issue.  The appellant filed a notice of disagreement (NOD) to the decisions in July 2006.  A statement of the case (SOC) was issued on March 29, 2007 on the issue of whether new and material evidence had been received to reopen service connection for the cause of the Veteran's death.  The decision review officer (DRO) continued the denial, finding that no new and material evidence had been received to reopen the issue.  The letter informed the appellant that she had 60 days to file her substantive appeal.

In a subsequent March 2007 deferred rating decision, the RO noted that it had yet to act upon the DIC and death pension issues raised in the appellant's August 2005 claim and July 2006 NOD.  On July 3, 2007, VA received the appellant's substantive appeal to the issue of service connection for cause of death, via VA Form 9.  This form also addressed the DIC and death pension claims.  In a March 2008 letter, the RO informed the appellant that her substantive appeal was untimely as it was not received by May 29, 2007, and as such, was not within the 60 day appeals window. 

Despite the untimeliness of the substantive appeal, the appellant received a hearing before a DRO in May 2008.  At the hearing, the appellant agreed that the substantive appeal was filed late, and she requested that the claim be reopened.  The DRO advised the appellant that new and material evidence included evidence that the Veteran's principal cause of death, a bleeding peptic ulcer, was incurred in service.  In May 2008, the appellant subsequently submitted a written request to reopen service connection for the cause of death.

On November 26, 2008, the appellant was sent a rating decision in which the RO found that, while new evidence had been submitted by the appellant as to the issue of service connection for cause of death, the evidence was not material.  As such, the issue of service connection for cause of death was not reopened.  In an April 2009 rating decision, the RO denied entitlement to DIC benefits.  The issue of entitlement to a non-service-connected death pension was implicitly denied in that decision.  See Cogburn v. Shinseki, 24 Vet. App. 205 (2010).  Subsequently, in April 2009, the appellant submitted a NOD to these rating decisions.  

A SOC on the issue of service connection for cause of death was sent to the appellant in June 2009.  A timely substantive appeal, via VA Form 9, to this issue was received on November 19, 2009.  In October 2010, the appellant was issued a SOC on the issues of DIC and non-service-connected death pension benefits.  VA received a timely substantive appeal to these issues, via VA Form 9, in December 2010.  As such, the issues properly before the Board at this time are whether new and material evidence has been received to reopen service connection for the cause of the Veteran's death, entitlement to DIC benefits under 38 U.S.C.A. § 1318, and entitlement to non-service-connected death pension benefits.

In the November 2009 substantive appeal to the issue of service connection for cause of death, via VA Form 9, the appellant stated that she did not wish to have a hearing before the Board.  In the December 2010 substantive appeal, the appellant checked the box indicating that she wanted a hearing before the Board in Washington, DC.  The appellant was sent a letter on September 23, 2014, asking her to clarify whether she still wished to have a hearing before the Board.  The letter stated that, if the Board did not hear back from the appellant within 30 days from the date of the letter, the Board would assume that she did not wish to have a hearing before the Board.  To date, the Board has not received a reply to the letter.  The Board finds there is no hearing request pending at this time.  38 C.F.R. § 20.702 (2014).  

The Board has reviewed the physical claims file and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The Veteran died in April 1988.  The principal cause of death was a bleeding peptic ulcer.

2.  At the time of the Veteran's death, service connection had not been established for any disability.

3.  An April 1990 rating decision denied service connection for cause of death, finding that the evidence of record did not show that the Veteran's death was due to a service-connected condition.  The appellant did not file a timely NOD following the April 1990 rating decision, and no new and material evidence was received during the one year appeal period.

4.  In subsequent March and April 2006 rating decisions, service connection for cause of death was again denied, as the evidence of record still did not show that the Veteran's death was due to a service-connected disability.  The appellant filed a timely NOD following the April 2006 rating decision; however, the appeal was not perfected in a timely manner.  No new and material evidence was received during the one year appeal period.

5.  The evidence associated with the claims file subsequent to the April 2006 rating decision does not relate to an unestablished fact that is necessary to substantiate the claim for service connection for cause of death or is cumulative and redundant of evidence previously of record.

6.  The Veteran was never a prisoner of war and was not in receipt of compensation at the 100 percent rate due to service-connected disabilities for a period of at least five years immediately after his discharge from active service, or for 10 or more years prior to his death.

7.  The Veteran was in missing status from February 1943 to March 1945, had recognized guerilla service from March 1945 to September 2, 1945, and had Regular Philippine Army service from September 3, 1945 to September 5, 1945. 

8.  Service in the Philippine Commonwealth Army, including the recognized guerrillas, is not qualifying service for non-service-connected death pension benefits.


CONCLUSIONS OF LAW

1.  The April 1990, March 2006, and April 2006 rating decisions denying service connection for cause of death became final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2014). 

2.  Evidence received since the April 2006 rating decision is not new and material to reopen service connection for cause of death.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2014).

3.  The criteria for DIC benefits pursuant to 38 U.S.C.A. § 1318 have not been met. 38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2014).

4.  The criteria for entitlement to non-service-connected death pension benefits are not met.  38 U.S.C.A. §§ 101(2), 107(a), 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.40, 3.41, 3.102, 3.203 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  The United States Court of Appeals for Veterans' Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In addition, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, in the context of an application for reopening, VCAA notice (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.  Id. at 11-12.  The Court elaborated that VA is required, in response to an application to reopen, to look at the bases for the denial in the prior decision and send a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Id.  

In May and July 2008, VA issued the appellant VCAA notice which informed her of the evidence generally needed to support a claim of service connection for cause of death, what constitutes new and material evidence, why service connection for cause of death was previously denied and what new and material evidence would be necessary to reopen the claim, what actions she needed to undertake, and how VA would assist her in developing the claim.  The May and July 2008 VCAA notice was issued to the appellant prior to the April 2009 rating decision declining to reopen the issue of service connection for cause of death.  The issue was readjudicated in the June 2009 SOC; therefore, there was no defect with respect to the timing and/or content of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As to the duty to assist in this case, all relevant documentation has been secured.  All relevant facts have been developed.  There remains no question as to the substantial completeness of the issues on appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Further, as will be explained below, because the law, and not the facts, is dispositive of the issues of entitlement to DIC under 38 U.S.C.A. § 1318 and entitlement to a non-service-connected death pension, the duties to notify and assist imposed by the VCAA are not applicable as to these issues.  See Mason v. Principi, 16 Vet. App. 129, 131-32 (2002); Sabonis v. Brown, 6 Vet. App. 426 (1994).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Reopening Service Connection for Cause of Death

Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105.  However, pursuant to 
38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Regardless of the RO's determination as to whether new and material evidence had been received, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996)).  If the Board determines that the evidence submitted is both new and material, it must reopen the case and evaluate the claim in light of all the evidence.  Justus v. Principi, 3 Vet. App. 510, 512 (1992).  Such evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Id. at 513.

Dependency and indemnity compensation (DIC) is payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.5 (2014).  The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a) (2014).  The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b). 

To establish service connection for the cause of a veteran's death, competent evidence must link the fatal disease to a period of military service or an already service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.303, 3.312; Ruiz v. Gober, 10 Vet. App. 352 (1997).

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2014).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

A peptic ulcer is a chronic disease under 38 C.F.R. § 3.309(a) (2014); therefore, 
38 C.F.R. § 3.303(b) applies to the issues on appeal.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may be established under 38 C.F.R. 
§ 3.303(b) if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  Service connection may also be established under 38 C.F.R. § 3.303(b) where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 
38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker, 718 F.3d 1331 (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. § 3.303(b) only apply to "chronic" diseases at 3.309(a)).

Service connection may also be established with certain chronic diseases based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

In order to establish service connection for cause of death, there must be 
(1) evidence of death; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and death.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The Veteran died in April 1988.  The cause of death listed on the death certificate was a bleeding peptic ulcer.  At the time of his death, service connection had not been established for any disability.  In the April 1990, March 2006, and April 2006 rating decisions, the RO denied service connection for cause of death.  In each decision the RO based the denial on a lack of evidence that the Veteran's death was due to a service-connected disability.  The appellant submitted a timely NOD to the April 2006 rating decision; however, she did not perfect the appeal.  Further, no new and material evidence was received during the one year appeal period; thus, the April 2006 rating decision denying service connection for cause of death became final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(a), (b), 20.302, 20.1103.

New evidence received since the issuance of the April 2006 rating decision includes a March 2007 Certificate of Treatment/Confinement, which notes that the Veteran was treated for 6 days, from February 14, 1988 to February 20, 1988, for "Koch's far advanced, active anemia, and chronic ulcer."  VA also received a November 2008 list of symptoms the Veteran was displaying during his February 1988 treatment.  While new, this evidence, by itself or when considered with previous evidence of record, does not link the Veteran's death to any advanced disease or injury in service.  

Further, while the medical record notes that the Veteran was being treated for "chronic ulcer," the Board does not find that, even when considered with all the evidence of record, this evidence relates to an unestablished fact necessary to substantiate the claim, namely, that the condition was either chronic in service and/or continuous since service.  An August 1998 private treatment record, which had been received by VA prior to the April 2006 rating decision, noted that the Veteran had been treated for peptic ulcer disease from 1980 to 1987.  As such, the March 2007 Certificate indicating that the Veteran had received treatment for a "chronic ulcer" for six days in February 1988 does not make it any more likely that the peptic ulcer symptoms were chronic in service, continuous since service, and/or manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  

For these reasons, the Board finds that the March 2007 Certificate of Treatment/Confinement and November 2008 list of symptoms are new but not material.

The Board has thoroughly reviewed all the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Other than the evidence discussed above, the evidence associated with the claims file subsequent to the April 2006 rating decision does not include any additional evidence relevant to the Veteran's cause of death and/or its relation to a disability which is entitled to service connection, either directly or presumptively.

The evidence received since the April 2006 rating decision denying service connection for cause of death does not reflect that the Veteran's cause of death was related to an injury or disease in service and/or that the Veteran was entitled to service connection for a previously non-service-connected peptic ulcer disability.  While new, as the evidence received since the April 2006 rating decision does not relate to an unestablished fact necessary to substantiate the claim for service connection for the cause of the Veteran's death, i.e., that there is a peptic ulcer or related disability which was entitled to service connection at the time of death, either directly or presumptively, and which was related to the Veteran's cause of death, it is not material.  As VA has not received both new and material evidence reflecting that a disability should have been service connected and/or that such disability was a principal or a contributory cause of death, the issue may not be reopened.

Under these circumstances, the Board finds that new and material evidence to reopen entitlement to service connection for the Veteran's cause of death has not been received.  As such, the RO's April 2006 rating decision (along with all previous rating decisions) remains final, and the appeal to reopen must be denied.  As the evidence has not fulfilled the threshold burden of being new and material evidence to reopen the finally disallowed issue, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Entitlement to DIC under 38 U.S.C.A. § 1318

VA pays DIC benefits to the surviving spouse of a deceased veteran who was in receipt of, or entitled to receive, compensation at the time of his death for a service-connected disability that was rated totally disabling if (1) the disability was continuously rated totally disabling for a period of 10 or more years immediately preceding death; (2) if the disability was rated by the VA as totally disabling continuously since a veteran's release from active duty and for at least five years immediately preceding death; or (3) if the veteran was a former POW who died after September 30, 1999, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.  38 U.S.C.A. 
§ 1318(b).

For purposes of 38 U.S.C.A. § 1318 , "entitled to receive" means that at the time of death, the Veteran had a service-connected disability rated totally disabling by VA but was not receiving compensation because; (1) VA was paying the compensation to the veteran's dependents; (2) VA was withholding the compensation under authority of 38 U.S.C.A. § 5314 to offset an indebtedness of the veteran; (3) the veteran had applied for compensation but had not received total disability compensation due solely to clear and unmistakable error in a VA rating decision concerning the issue of service connection, disability evaluation, or effective date; (4) the veteran had not waived retired or retirement pay in order to receive compensation; (5) VA was withholding payments because the veteran's 
whereabouts were unknown, but the veteran otherwise was entitled to continued 
payment based on a total service-connected disability rating; or (6) VA was withholding payments under 38 U.S.C.A. § 5308 but determines that benefits were payable under 38 U.S.C.A. § 5309.  38 C.F.R. § 3.22.

Based on the evidence of record, the Board find that the requirements of 
38 U.S.C.A. § 1318 for an award of DIC benefits are not met and will not be met in this case.  The Veteran was not service-connected for any disabilities during his lifetime.  The service records do not reflect that the Veteran was a POW.  Further, as apparent from the date of death and the fact that the Veteran was not service connected for any disability, the Veteran was not rated 100 percent disabled for the five years immediately following service separation. 

Finally, the Veteran was not rated 100 percent disabled for the 10-year period immediately preceding his death.  As noted above, the Veteran was not service connected for any disability during his lifetime, nor was there an outstanding claim for service connection at the time of his death.  For these reasons, DIC benefits under 38 U.S.C.A. § 1318 are precluded.  38 U.S.C.A. § 1318.  Per application of Rodriguez v. Peake, 511 F.3d 1147 (Fed Cir. 2008), the Board need not review whether there is any disorder of record for which service connection could have been established and then assigned a total rating for the appropriate period of time so as to warrant the award of DIC benefits under 38 U.S.C.A. § 1318, also known as "hypothetical entitlement."  Tarver v. Shinseki, 557 F.3d 1371 (Fed. Cir. 2009); 38 C.F.R. § 3.22.

As the evidence shows the Veteran (i) was not continuously rated totally disabled during the 10 years preceding his death, (ii) was not continuous rated totally disabled for a period of not less than five years from the date of separation from service, or (iii) was not a former prisoner of war, the criteria for DIC pursuant to 
38 U.S.C.A. § 1318 have not been met; therefore, the appellant's claim is without legal merit and must be denied.  As the law is dispositive of this claim, it must be denied for lack of legal merit.  See Mason, 16 Vet. App. at 131-32; Sabonis, 6 Vet. App. at 426.

Non-Service-Connected Death Pension

The United States will pay compensation to any veteran disabled by disease or injury incurred in or aggravated by active military service, who was discharged or released under conditions other than dishonorable from the period of service in which the disease or injury was incurred, provided the disability is not the result of the person's own willful misconduct.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  The law also authorizes payment of a pension to a veteran who has the requisite service, or his or her surviving spouse.  38 U.S.C.A. § 1521 (West 2002). 

As a threshold matter, one claiming entitlement to VA benefits must qualify as a claimant by submitting evidence of service and character of discharge.  Aguilar v. Derwinski, 2 Vet. App. 21 (1991); Grottveit v. Brown, 5 Vet. App. 91 (1993).  For the purpose of establishing entitlement to VA benefits, VA may accept evidence of service submitted by a claimant, such as a Department of Defense (DD) Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate United States service department under the following conditions: (1) the evidence is a document issued by the United States service department; (2) the document contains needed information as to length, time and character of service; and, (3) in the opinion of VA, the document is genuine and the information contained in it is accurate.  
38 C.F.R. § 3.203(a). 

"Veteran" means a person who served in the active military, naval or air service and who was discharged or released under conditions other than dishonorable.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  "Veteran of any war" means any veteran who served in the active military, naval or air service during a period of war.  
38 C.F.R. § 3.1(e).  Service as a "Regular" Philippine Scout is included for pension, compensation, dependency and indemnity compensation (DIC) and burial allowances.  38 C.F.R. § 3.40(a).  Those Philippine Scouts (also referred to as "New" or "other" Philippine Scouts) inducted between October 6, 1945 and June 30, 1947, inclusive, are included for compensation benefits and DIC.  38 C.F.R. 
§ 3.40(b).  Service in the Commonwealth Army of the Philippines from and after the dates and hours when called into service of the Armed Forces of the United States by orders issued from time to time by the General Officer, U.S. Army, pursuant to the Military Order of the President of the United States dated July 26, 1941, is included for compensation benefits, but not for pension benefits.  Service department certified recognized guerrilla service, and unrecognized guerrilla service under a recognized commissioned officer (only if the person was a former member of the United States Armed Forces (including the Philippine Scouts), or the Commonwealth Army, prior to July 1, 1946) is included for compensation benefits, but not for pension or burial benefits.  38 U.S.C.A. § 107; 38 C.F.R. § 3.40(c), (d).  Active service will be the period certified by the service department.  38 C.F.R. 
§ 3.41(a) and (d). 

Whether a person is a veteran is a question dependent on Service Department certification.  38 C.F.R. § 3.41(a), (d).  The Court has held that the Secretary has lawfully promulgated regulations making service department findings "binding on the VA for purposes of establishing service in the United States Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

The appellant essentially claims that her deceased husband had military service in the United States Armed Forces during World War II and that she is entitled to VA death pension benefits.  She specifically maintains that the Veteran had recognized guerilla service and United States Armed Forces of the Far East (USAFFE) service.  

A certification of military records from the U.S. Army Service Personnel Center dated February 1990 indicates that the Veteran was in missing status from February 1943 to March 1945, that he had recognized guerilla service from March 1945 to September 2, 1945, and that he had Regular Philippine Army service from September 3, 1945 to September 5, 1945.  As discussed above, people with service in the Philippine Commonwealth Army, United States Armed Forces, Far East, including recognized guerrilla service, or service with the Special Philippine Scouts under Public Law 190, 79th Congress, shall not be deemed to have been in active military service with the Armed Forces of the United States for the purpose of establishing entitlement to death pension benefits.  38 U.S.C.A. § 107 (West 2002); 38 C.F.R. § 3.40(b), (c), (d).  The law specifically excludes such service for purposes of entitlement to death pension benefits.  Cacalda v. Brown, 9 Vet. App. 261 (1996) (per curiam). 

The Board notes that the record contains an Affidavit for Philippine Army Personnel.  The record advances that the Veteran was recalled for duty in January 1946, and that he reported for duty in February 1946.  There is no indication as to what this duty involved or for how long.  Further, there is additional documentation in the record reflecting that the Veteran was a member of the Philippine Constabulary from May 1947 to May 1949.  VA is bound by the service department's certification as to the Veteran's military service.  Duro, 2 Vet.App. at 530.  This documentation fails to satisfy the requirements of 38 C.F.R. § 3.203 as acceptable proof of service, because they are not official documents of the appropriate United States service department, and they are without the official seal; therefore, the documents are not acceptable as verification of the appellant's deceased spouse's service for the purpose of receiving VA death pension benefits.  Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).
  
For the above reasons, the Board finds that the appellant is not eligible for a non-service-connected pension.  Her late husband's type of service is not one that can qualify a claimant for certain VA benefits, such as non-service-connected death pension.  Soria, 118 F.3d at 749.  This is a case where the law is dispositive.  Basic eligibility for VA non-service-connected death pension benefits is precluded based 

on the type of service, and thus, the Board must deny the appeal.  As the disposition of this issue is based on the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  Mason, 16 Vet. App. at 131-32; Sabonis, 6 Vet. App. at 426.


ORDER

The appeal to reopen service connection for the cause of Veteran's death is denied.

The appeal for DIC under 38 U.S.C.A. § 1318, being without legal merit, is denied.

The appeal for entitlement to non-service-connected death pension benefits, being without legal merit, is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


